Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY ASSEMBLY

Examiner: Adam Arciero	S.N. 16/270,282	Art Unit 1727	        February 4, 2022

DETAILED ACTION
Applicant's After-Final response filed on January 28, 2022 has been entered. Claims 1-12 and 14-20 are currently pending. Claims 9 has been amended. Claim 13 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kraznov et al. on claims 9 and 11-12 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Kraznov et al. and Liang et al. on claim 10 is withdrawn because Applicant has amended the independent claim. 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Kraznov and Liang, do not specifically disclose, teach, or fairly suggest the claimed battery assembly wherein the first battery includes forming a first anode contact and a first cathode contact, wherein the first anode contact extends to adjacent sides of the first battery and wherein the first cathode contact extends to adjacent sides of the first battery; and wherein the second battery is formed to include a second anode contact that extends to adjacent sides of the second battery and a cathode contact that extends to adjacent sides of the second battery (claims 1 and 14); or the method wherein the forming of the first battery includes forming a first anode contact and a first cathode contact, wherein the first anode contact extends to adjacent sides of the first battery and wherein the first cathode contact extends to adjacent sides of the first battery; and wherein the second battery is formed to include a second anode contact that extends to adjacent sides of the second battery and a cathode contact that extends to adjacent sides of the second battery (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727